
	
		II
		109th CONGRESS
		2d Session
		S. 3657
		IN THE SENATE OF THE UNITED STATES
		
			July 13, 2006
			Mr. Santorum introduced
			 the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow bonds
		  guaranteed by the Federal home loan banks to be treated as tax exempt
		  bonds.
	
	
		1.Bonds guaranteed by Federal
			 home loan banks
			(a)In
			 generalClause (i) of section 149(b)(3)(A) of the Internal
			 Revenue Code of 1986 (relating to exceptions for certain insurance programs) is
			 amended—
				(1)by striking
			 or after Corporation,, and
				(2)by inserting at
			 the end the following: or the Federal home loan banks,.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to bonds
			 issued after the date of the enactment of this Act.
			
